Citation Nr: 0413071	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for residuals of surgical treatment of 
an abdominal aortic aneurysm performed at a VA medical 
facility in November 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran's active duty service included a period from May 
1961 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2003,the veteran testified before the undersigned 
Veterans Law Judge at the RO in Cleveland, Ohio.  A copy of 
the hearing transcript has been associated with the claims 
file.  During the hearing, the veteran submitted a photograph 
of his abdomen and waived his right to have the RO initially 
consider this evidence.   


FINDINGS OF FACT

1.  Surgical treatment of an abdominal aortic aneurysm by VA 
in November 2000 resulted in sensory and motor function 
deficits consistent with a spinal cord injury at L1.  

2.  The proximate cause of the post-surgery sensory and motor 
function deficits was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA; the proximate cause of these deficits was 
not an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of abdominal aortic aneurysm 
surgery is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation for disability 
claimed as residuals of abdominal aortic aneurysm under 38 
U.S.C.A. § 1151.  He maintains that his disability is the 
result of surgery performed by VA at the Cleveland, Ohio VA 
Medical Center in November 2000.

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received by the RO in November 2001.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-
(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 
(B) an event not reasonably 
foreseeable. . .

38 U.S.C.A. § 1151 (West 2002).

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 because, following 
VA abdominal aortic aneurysm surgery in November 2000, he 
experienced below-the-waist paralysis of the left leg and 
partial paralysis of the right leg.  He also has other 
sensory and motor function deficits consistent with a spinal 
injury at L1.

Given the veteran's allegations of negligence and error in 
judgment and the undisputed fact that he was indeed treated 
at the Cleveland, Ohio VA Medical Center in November 2000, 
resolution of the claim turns on whether he has residuals of 
abdominal aortic surgery attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA during the November 2000 
abdominal aortic aneurysm surgery, or to an event not 
reasonably foreseeable.

Pertinent VA medical reports, dated from November 2000 to 
January 2001, reflect that on November 2, 2000 the veteran 
underwent an aorta-iliac bypass graft with graft 
aneurysmorrhaphy in order to remove an abdominal aortic 
aneurysm.  At the time of the veteran's admission, it was 
noted that he had a history of morbid obesity, 
hyperlipidemia, and coronary artery disease, and had 
undergone a coronary artery bypass graft in 1996.  In August 
2000, he underwent a computed tomography (CT) scan, which 
revealed a five-centimeter infrarenal abdominal aortic 
aneurysm with involvement of the right common iliac artery.  

A review of the November 2000 operation report reflects that 
there was brisk bleeding from the lumbar arteries during the 
operation and that an excessive amount of plaque and debris 
were removed from the aneurysm.  Otherwise, no other 
complications were reported.  It was noted that the veteran 
had tolerated the procedure well and that he was transferred 
to the post anesthesia recovery unit where he remained in 
stable condition.  On November 3, 2000, a physical evaluation 
of the veteran revealed excellent strength of the quadriceps 
and hamstrings and mild weakness of hip flexion, adduction, 
and abduction.  Dorsiflexion of the ankles was 4/5 and 
plantar flexion was 5-.  The veteran indicated that he had 
had numbness of the legs, which extended into the thighs.  
Pin sense was erratic and there was greater sensory loss 
below the knees and on lateral surfaces.  There was position 
sense loss at both the toes and ankles.  Reflexes were absent 
at the toes, knees and plantar flexors.  It was the 
impression of the examining physician that the examination 
and history of the veteran was most consistent with ischemia 
to the lumbosacral cord and that rising Creatine 
phosphokinase levels (CPK) were consistent with ischemia to 
the lower extremities.  

The following day, the veteran continued to complain of 
increasing pain into the lower extremities, which extended 
superiorly into the pelvic area, bilaterally.  He described 
the pain as a burning sensation which occurred all the time.  
It was noted that while the veteran was able to feel position 
of his toes, an hour later he was only able to tell the 
position of the "foot."  An examination revealed absent 
reflexes bilaterally in the Achilles and patellae, absent 
pinprick sensation and temperature from the knees to the 
ankles, and absent proprioception in the toes.  Nevertheless, 
the veteran was able to perceive position of the "foot."  
The examiner entered an assessment of numbness in both lower 
extremities since November 3, 2000, pain in the lower 
extremities which extended into the pelvic area with strength 
in the lower extremities remaining "well," and absent 
position sense of the feet and ankles with the exception of a 
brief period in the morning.  The evaluating physician also 
indicated that orthopedics did not believe that the veteran 
had compartment syndrome at that time. 

On November 6, 2000, an examiner related that the veteran's 
pain in the lower extremities had extended in the pelvic area 
and that his motor strength had significantly decreased from 
the previous day (motor strength was 3/5 on the right leg, 
left dorsiflexion was 2, and left quadriceps and hamstring 
extension and flexion were 3/5).  The veteran's position 
sense was absent in his feet and ankles.  His CPK levels were 
still elevated.  The examiner concluded that the veteran's 
condition seemed to be due to both ischemia of the 
lumbosacral cord and muscle fiber damage, which had resulted 
in decreased sensation and decreased motor strength.  When 
evaluated on November 20, 2000, an impression of status-post 
abdominal aortic aneurysm repair with post-operative 
neurological deficits due to spinal cord ischemia was 
recorded.  A magnetic resonance imaging scan (MRI) of the 
spinal cord was recommended.  

At discharge on January 10, 2001, diagnoses of abdominal 
aortic aneurysm, acute renal failure secondary to 
rhabdomyolysis, ischemia due to lumbosacral cord and reflux 
laryngitis were recorded.  In summary, it was reported that 
the veteran had been admitted for surgical repair of an 
abdominal aortic aneurysm and that he subsequently developed 
acute renal failure secondary to rhabdomyolysis, ischemia to 
the lumbosacral cord which had created neurological problems 
in the distal lower extremities, bilaterally, and some 
hoarseness secondary to reflux laryngitis.  A review of the 
hospital course notes reflects that on post-operative day 
one, the veteran had complained of generalized weakness and 
numbness of his lower extremities, bilaterally.  There was 
decreased strength in all major muscle groupings and his 
reflexes were diminished.  It was reported that the veteran 
gradually began to regain some movement in his feet, 
bilaterally, that position sense and light touch returned to 
the right foot and most of the left foot (with the exception 
of an area on the dorsum of the "foot" and running to the 
first web space), and that weakness of the extensor tendons 
of the left foot had remained.  At discharge, the veteran 
still had a lack of sensation on the dorsum of the left foot, 
which extended distally to the first web space.

A medical opinion was obtained by the RO in October 2002.  
After examining the evidence of record and the veteran, a VA 
physician indicated that the veteran demonstrated a picture 
which was consistent with spinal cord injury at the level of 
approximately L1 given that he had weakness in hip flexors 
and extensors.  The examiner related that downstream ischemia 
also apparently affected the lumbosacral plexus given the 
appellant's history of erectile dysfunction and ongoing bowel 
incontinence and difficulty with evacuation.  Although the 
veteran had regained some functionality overall, the examiner 
determined that the veteran was worsening in terms of both 
sensory and motor functions.  

In reviewing the operative notes and neurology and vascular 
surgery notes, the VA examiner in October 2002 concluded that 
the proximate cause to the veteran's current condition in his 
lower extremities was complications that he suffered as a 
result of surgery.  In reaching the foregoing conclusion, the 
examiner indicated that the operative report described 
"brisk bleeding from lumbar arteries."  Also, it was noted 
that the veteran had had an excessive amount of plaque and 
debris removed from the portion of the artery affected by 
aneurysm and that any of these factors may have resulted in 
loss of perfusion pressure or even embolic events in the 
spinal cord at the lumbosacral level.  The examiner also 
related that there had been a three-hour cross clamp time 
which further raised the possibility of an extended period of 
ischemia to the spinal cord and that this was indirectly 
surmised on the basis of the elevated CPK levels, which 
indicated muscle ischemia in the legs (i.e. distal vascular 
territories to where the aneurysm was being repaired).  The 
examiner recognized that the operative report did not 
specifically document the presence of any unexpected or 
uncontrollable complications.  The veteran was noted to have 
been morbidly obese, which would have necessarily increased 
the risk of surgical or anesthetic complications since these 
cases were generally more time consuming because they 
required more cross clamping, additional anesthesia time and 
were more technically difficult due to the care that must be 
taken in order to dissect and identify all structures within 
excessive amounts of adipose tissue.  

It was the opinion of the examiner in October 2002 that there 
was no conclusive evidence based upon chart records that any 
of the suffered complications as a result of the surgery were 
a result of carelessness, negligence, lack of skill, error in 
judgment or similar instance of fault on behalf of the 
department in furnishing hospital care.  It was also not the 
opinion of the examiner that the consequences of the surgery 
suffered by the veteran were not reasonably foreseeable.  The 
examiner noted that MRI studies of the veteran's spinal 
column, performed in December 2000, did not specifically 
comment on the status of any cord changes due to ischemia or 
infarct. 

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge and gave testimony addressing the issue on 
appeal, which testimony was consistent with the progression 
of motor and sensory problems as noted above.  

It is clear that the veteran experienced neurological 
deficits, characterized by numbness in both lower extremities 
and muscle weakness immediately following his abdominal 
aortic aneurysm surgery on November 2, 2000.  Indeed, it 
appears clear that the surgery directly resulted in the 
sensory and motor function deficits experienced by the 
veteran; however, a VA physician, who reviewed the veteran's 
entire claims file, opined in October 2002 that such deficits 
were not the result of carelessness, negligence, lack of 
skill, error in judgment or similar instance of fault on 
behalf of VA.  It was also the opinion of the examiner that 
the consequences of the surgery were not due to an event that 
was not reasonably foreseeable.  This opinion stands 
uncontradicted in the evidence, and the Board gives it 
significant weight because of the examiner's thorough review 
and consideration of the record and events leading to the 
onset of the additional disability.  The examiner explained 
the bases for his arriving at such a conclusion, such as the 
several factors that would have led to an extended period of 
ischemia to the spinal cord and consequent disability.  It is 
apparent from the examiner's opinion that such factors were 
of a nature as to be reasonably foreseeable in a procedure 
such as was undertaken in November 2000, and that such 
factors were not the result of carelessness, negligence, lack 
of skill, or error in judgment.  Indeed, a reasonable 
inference to be drawn from this opinion is that ischemia is 
to be expected in such a procedure as necessary for a period 
of time while clamping the affected arteries.  That the 
ischemia in turn resulted in additional disability is a 
reasonably foreseeable outcome, even though it certainly is 
not the desired outcome.

Given the sequence of events and the medical opinion evidence 
available in this case, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in May 2002.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  In 
particular, the May 2002 letter informed the veteran that to 
substantiate his claim of entitlement to VA compensation 
benefits under the provisions of 38 U.S.C. § 1151 for 
residuals of abdominal aortic aneurysm due to surgical 
treatment performed at a VA medical facility in November 2000 
the evidence must show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA; or that disability was due to an event not 
reasonable foreseeable.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including such things as medical records, 
employment records, or records from Federal agencies.  In a 
Report of Contact, dated in May 2002, it was indicated that 
the veteran did not have any additional evidence to submit in 
support of his claim.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, would be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA sought a 
medical opinion in October 2002.  Therefore, further 
development under the VCAA would serve no useful purpose.  


ORDER

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for residuals of surgical treatment of 
an abdominal aortic aneurysm performed at a VA medical 
facility in November 2000 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



